Citation Nr: 0734760	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  02-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for lumbar disc disease.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for left ankle strain.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1966 to February 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 decision by the RO 
which denied increased ratings for the veteran's low back and 
left ankle disabilities and entitlement to TDIU.  The Board 
remanded the appeal for additional development in November 
2003.  

In December 2004, the Board promulgated a decision which 
denied increased ratings for the low back and left ankle 
disabilities and entitlement to TDIU, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  In September 2005, the 
Court granted a Joint Motion for Remand of the December 2004 
Board decision.  The Board remanded the appeal for additional 
development in January 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's low back disability is manifested by 
complaints of pain, degenerative disc disease, and limitation 
of motion.  There is no evidence of severe recurrent attacks, 
ankylosis or incapacitating episodes of at least 6 weeks in 
duration for the prior 12 months.  Functional loss of use due 
to pain, weakness, fatigability, or incoordination to a 
degree commensurate with the criteria for a higher evaluation 
is not demonstrated.  

3.  The veteran's left ankle disability is manifested by 
complaints of pain, arthritis, and some limitation of motion, 
but no weakness or instability.  There is no marked 
limitation of motion.  Functional loss of use due to pain, 
weakness, fatigability, or incoordination to a degree 
commensurate with the criteria for a higher evaluation is not 
demonstrated.  

4.  The veteran's service-connected disabilities include 
lumbar disc disease; rated 40 percent disabling, and left 
ankle strain; rated 10 percent disabling.  The combined 
rating is 50 percent.  

5.  The veteran has a tenth grade education and has 
occupational experience as a truck driver and grinder; he 
reportedly last worked full-time in July 1992.  

6.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbar disc disease are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Code 5293 (prior to 9/23/02), 5285, 
5286, 5289 (prior to 9/26/03) and 5242, 5243 (from 9/26/03).  

2.  The criteria for an evaluation in excess of 10 percent 
for left ankle strain are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, including Diagnostic Code 5271 (2007).  

3.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  In this case, a September 2007 RO letter 
gave the veteran notice of the Dingess requirements.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in June 2002, January 2003, and 
March 2004 fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the two later letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement 
(SSOC) of the case was promulgated in June 2007.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case (SOC) or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 2007-7130 WL 
2694606 (Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that his 
low back and left disabilities had worsened; of the evidence 
necessary to establish higher evaluation and entitlement to 
TDIU, and why the current evidence was insufficient to award 
the benefits sought.  

The veteran's service medical records and all VA medical and 
Social Security Administration records have been obtained and 
associated with the claims file.  The veteran was also 
afforded two VA examinations and a Social and Industrial 
Evaluation during the pendency of this appeal.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

Concerning the claim for an increased rating for the 
veteran's low back and left ankle disabilities, the Court has 
held that "where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Low Back Disability

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
VAOPGCPREC 7-2003 (November 19, 2003).  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and her representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

The question presented is whether a rating in excess of 10 
percent is warranted for the veteran's low back disability 
from the date of her original claim of service connection in 
2001, subject to the provisions of 38 C.F.R. § 3.400(b)(2).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective prior to September 23, 2002).  
Under the old version for intervertebral disc syndrome DC 
5293, a 60 percent evaluation was assigned for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  A 40 
percent evaluation was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate symptoms with recurring attacks.  A 10 percent 
evaluation was assigned for mild symptoms.  38 C.F.R. 
§ 4.71a, DC 5293 (effective prior to September 23, 2002).  

Also, prior to September 26, 2003, under DC 5292, limitation 
of motion of the lumbar spine is assigned a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a maximum schedular rating 
of 40 percent for severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (effective prior to September 26, 2003).  

The Board has also considered the rating criteria under DC 
5295 for lumbosacral strain.  Prior to September 26, 2003, DC 
5295 provided for a 40 percent rating for severe symptoms 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, DC 5295 (effective 
prior to September 23, 2002).  Since September 26, 2003, 
lumbosacral strain is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2006).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2006).  

Under the General Rating Formula as applicable to the 
veteran's back disability, a 20 percent rating is warranted 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  (38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.)  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002, except for the 
diagnostic code number which was changed to 5243.  Note (1) 
provided that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  (38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 26, 2003.)  

In this case the clinical findings from the two VA 
examinations conducted during the pendency of this appeal and 
the numerous VA outpatient records from 2001 to 2007 failed 
to show any objective evidence of even mild symptoms of 
intervertebral disc syndrome.  On both examinations, the 
veteran gave inconsistent descriptions of his symptoms and 
their affect on his daily activities; complained of chronic 
pain at the slightest touch anywhere on his spine, and made 
little or no effort to do any range of motions.  He described 
his back pain as constant, seven days a week, 365 days a year 
and rated it as generally between 4 and 6 on a scale of 10.  
He reported five to six flare-ups a month that can last all 
day and night, but denied any periods of incapacitation 
prescribed by a doctor.  

On initial examination in March 2004, the veteran said that 
when he was not experiencing a flare-up, he had no problems 
with walking, transfers, or any activities of daily living.  
He said that he was not having a flare-up at the time of the 
examination and estimated that his level of pain was a 4.  
However, on examination, he complained of back pain 
throughout the entire examination, even when just talking, 
and jumped at the slightest touch anywhere on his spine.  The 
examiner indicated that the veteran made no effort to perform 
range of motion studies and complained of pain at zero 
degrees on flexion and extension, which were possible to a 
maximum of 20- and 10 degrees, respectively.  On neurological 
testing, the examiner indicated that the veteran's responses 
were inconsistent.  Sensation was intact in the lower 
extremities and there was no evidence of any neurological 
deficits.  Motor examination and muscle tone and strength and 
were within normal limits.  Deep tendon reflexes were also 
within normal limits, and there was no evidence of muscle 
atrophy.  Straight leg raising was negative, bilaterally.  
The examiner noted that even the slightest touch of the 
veteran's legs produced complaints of back pain, and opined 
that the veteran's pain may be of a non-organic nature.  The 
diagnoses included degenerative joint disease of the 
lumbosacral spine, without radiculopathy or myelopathy.  The 
examiner opined that the veteran's range of motion was 
limited by pain more than fatigue, weakness, or lack of 
endurance and estimated that it was moderate to severe 
limitation of motion.  

When examined by VA in March 2007, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history and current 
complaints.  The veteran reported that he was having a flare-
up of back symptoms for the past three weeks and, on a scale 
of 0 to 10, estimated that his pain was 100.  He said that he 
hadn't seen a doctor for his flare-up of symptoms and denied 
any prolonged incapacitating episodes in the past year.  The 
veteran reported flare-ups two to three times a month, 
lasting two to three days each time, and said that they 
caused moderate to severe limitation of motion.  He used a 
cane to ambulate and reported that he was supposed to wear a 
back brace but was not wearing one at the examination.  The 
veteran complained of excruciating pain when the examiner 
touched anywhere on his spine and reported that he could not 
perform any ranges of motion.  He also reported numbness in 
three toes of the left foot.  On examination, there was no 
evidence fixed deformity or any postural abnormalities of the 
spine and positioning of the head and spine were symmetrical 
in appearance and with spinal motion.  There was evidence of 
painful motion but no muscle spasms or atrophy.  Strength was 
5/5 in the upper and lower extremities and the veteran had no 
difficulty moving his legs on motor strength testing.  Deep 
tendon reflexes were 2+ and equal, and sensation was intact.  
The examiner indicated that no range of motion studies were 
conducted because of the veteran's complaints of back pain.  

The examiner commented that he had reviewed the claims file 
and noted that while the veteran was seen by VA on an 
outpatient basis on numerous occasions for various maladies, 
there were only a few instances where his back pain was noted 
and then, only by way of history.  None of the outpatient 
records included any clinical findings or showed any 
limitation of motion or restrictions due to back pain.  The 
diagnosis included degenerative disc disease of the lumbar 
spine with limitation of function due to flare-up of pain  
The examiner indicated that there were objective signs of 
pain and painful motion and weakness on examination which 
caused severe limitation of motion during flare-ups.  

On the initial examination in March 2004, the veteran 
reported that he could not sit for more than 20 to 30 
minutes, but later said that he could drive up to 50 miles 
before the onset of pain.  On the most recent examination in 
March 2007, the veteran reported that he could not drive for 
more than an hour before the onset of pain.  However, VA 
outpatient records showed that the veteran was able to ride 
his motorcycle from his home in Oklahoma to the Wichita VAMC, 
a distance of some 75 miles, on at least two occasions 
between the time of the two VA examinations.  The 
significance of this is that the veteran was not experiencing 
a flare-up of symptoms on the initial examined in 2004, and 
rated his pain at that time as four (the lowest level) on a 
scale of 0 to 10, but wasn't able to bend at the waist 
without excruciating pain and even then, could only flex to 
20 degrees.  In fact, on both examinations, even the 
slightest touch caused the veteran a great deal of pain.  
Yet, he had no trouble riding his motorcycle some 75 miles 
for a psychiatric appointment, and apparently regularly 
drives his brother to various appointments and other 
activities as needed.  (See April 2007 VA Social and 
Industrial Survey).  

In any event, the objective findings on the two VA 
examinations during the pendency of this appeal were not 
materially different and showed severe limitation of motion 
of the spine, with and without flare-ups.  While there is 
objective evidence of degenerative disc disease, there was no 
objective evidence of any symptoms of intervertebral disc 
syndrome (IVD) or any abnormal neurological findings on 
either examination.  There was no objective evidence of 
muscle weakness, loss of muscle tone or bulk, muscle spasm, 
or any other neurological findings appropriate to the site of 
the diseased disc.  

An evaluation in excess of 40 percent under the old criteria 
could only be assigned if there were pronounced, persistent 
symptoms of IVD compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological finding appropriate to the 
site of the diseased disc, with intermittent relief.  (DC 
5293).  Therefore, the Board finds that the veteran's low 
back disability is not of such severity to warrant an 
evaluation in excess of 40 percent under the old criteria for 
IVD syndrome under DC 5293 (prior to September 23, 2002).  

A 40 percent evaluation is the maximum evaluation possible 
for severe limitation of motion of the lumbar spine or for 
strain under DC 5292 or 5295.  Thus, a higher schedular 
evaluation is not possible under these provisions of the 
rating code.  

Prior to the September 26, 2003 change in the general rating 
formula, an evaluation in excess of 40 percent was also 
possible if there was vertebral fracture with cord 
involvement where the veteran was bedridden or required long 
leg braces (DC 5285), or if there was complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) (DC 
5286), or if there was unfavorable ankylosis of the lumbar 
spine.  (DC 5289).  Ankylosis has been defined by the Court 
as "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).  

In this case, veteran retains some motion of the spine, 
albeit with pain, which has been considered in determining 
the current rating.  However, there is no evidence of 
vertebral fracture with cord involvement, use of long leg 
braces, or unfavorable ankylosis of the spine with or without 
marked deformity.  Therefore, an evaluation in excess of 40 
percent under the potentially applicable rating codes (DC 
5285, 5286, or 5289), in effect prior to September 26, 2003, 
is not warranted.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 40 percent under the revised 
rating criteria for intervertebral disk syndrome (IDS) 
(effective September 23, 2002), and the revised general 
criteria for disabilities of the spine (effective September 
26, 2003).  As indicated above, the revised regulations may 
not be applied prior to the effective date of the change.  
VAOPGCPREC 3-2000.  

Applying the clinical findings of record subsequent to the 
date of the revised regulations for IDS in September 2002, 
the low back disability would equate to no more than a 40 
percent evaluation under the new General Rating Formula for 
Disease and Injuries of the Spine.  The evidence does not 
show that the veteran has experienced incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  The veteran does not claim nor does the evidence 
show any incapacitating episodes at any time during the 
pendency of this appeal or any required bed rest due to his 
low back disability.  Other than complaints of pain and 
weakness, the objective medical evidence of record does not 
show any significant neurological impairment.  Forward 
flexion of the thoracolumbar spine was to 20 degrees, which 
is commensurate with a 40 percent evaluation under any of the 
revised criteria for DC 5235-5243.  Thus, the Board finds 
that the evidence does not meet the criteria for an 
evaluation in excess of 40 percent under the revised 
regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's back disability under the revised orthopedic rating 
criteria and applicable neurologic rating criteria in effect 
between September 23, 2002, and September 26, 2003, and under 
the revised orthopedic rating criteria and any applicable 
neurologic rating criteria from September 26, 2003.  

As indicated above, there is no evidence of radiculopathy or 
any other symptoms compatible with sciatic neuropathy on 
either of the two VA examinations discussed above.  
Therefore, a compensable evaluation is not warranted under DC 
8520 for mild incomplete paralysis of the sciatic nerve.  
Additionally, there is no objective evidence of any 
associated abnormalities which would provide a basis for 
assigning a separate rating under Note 1.  By separately 
evaluating and combining the neurologic and orthopedic 
manifestations of the veteran's low back disability, a 
combined evaluation in excess of 40 percent would not be 
available from September 23, 2002.  

The evidence shows that the veteran has a good strength in 
his back and lower extremities and no neurological impairment 
referable to the lumbar spine.  When examined by VA in March 
2007, the examiner noted that the veteran had some functional 
loss due to pain manifested by severe limitation of motion, 
which is commensurate with a 40 percent evaluation under the 
old rating criteria for limitation of motion.  The Board 
observes that under the revised rating schedule, the general 
rating formula notes that the rating criteria are to be 
applied with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Although the veteran reported that he has 
a back brace for support, he apparently does not wear the 
brace even during periods of flare-ups.  Furthermore, the 
clinical findings on the two examinations during the pendency 
of this appeal did not show any evidence of weakness, muscle 
atrophy, deformity, or postural abnormalities (see the 
general rating criteria for spine disabilities effective 
September 26, 2003).  The veteran had good strength, no 
neurological abnormalities, and is able to drive his car and, 
at times, his motorcycle without any significant impairment.  
Although the veteran clearly has some functional limitation 
of motion of the lumbar spine, there is no evidence that he 
has difficulty walking or other functional limitation due to 
limited vision.  The evidence does not show that the 
veteran's low back disability is equivalent to complete bony 
fixation or unfavorable ankylosis of the entire spine.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted 
above, the most recent VA examination in March 2007 showed no 
more than marked limitation of motion, no muscle weakness, 
atrophy, or neurological impairments.  In light of the 
clinical findings of record, the Board finds that an 
increased evaluation based on additional functional loss due 
to the factors set forth above are not demonstrated.  

Left Ankle Disability

The veteran is currently assigned a 10 percent evaluation for 
left ankle strain under the provisions of DC 5271, which 
allows for a 10 percent evaluation when there is moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation when there is marked limitation of motion.  38 
C.F.R. § 4.71a, DC 5271.  

The normal range of motion for an ankle joint on dorsiflexion 
is from 0 to 20 degrees with plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2007).  

Another potentially applicable rating code include DC 5262, 
which allows for a 10 percent rating when there is malunion 
of the tibia and fibula with slight knee or ankle disability; 
20 percent with malunion and moderate knee or ankle 
disability; 30 percent when there is malunion with marked 
knee or ankle disability, and a 40 percent rating when there 
nonunion of the knee with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, DC 5262.  

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, the service 
medical records, VA outpatient treatment records and two VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate. 

The veteran's complaints and the clinical and diagnostic 
findings on the two VA examinations in March 2004 and 2007 
were essentially the same.  The veteran's principal complaint 
was pain and weakness, and some additional limitation of 
motion on flare-ups.  The veteran denied any instability, 
giving-way, dislocations, or any subluxation in the ankle.  
Although the veteran reported that he could walk only about 
200 yards before the onset of ankle pain, he said he was 
unable to walk more than 150 yards because of COPD and chest 
pains.  The clinical findings included mild swelling in the 
lateral malleolus when examined by VA in March 2004, but no 
swelling, effusion, or redness when examined in March 2007.   
There was no evidence of callosities, breakdown of skin, or 
unusual shoe wear that would indicate abnormal weight bearing 
on either examination.  There was no joint pain, weakness, or 
abnormal movements in the ankle.  Although the veteran 
complained of painful motion, he denied any pain in the ankle 
on range of motion studies during either examination.  On the 
most recent examination, dorsiflexion was from 0 to 15 
degrees with pain from 0 to 12 degrees.  Plantar flexion was 
from 0 to 38 degrees with pain from 0 to 30 degrees.  
Repetitive use did not cause any additional limitation of 
motion and there was no evidence of weakness or abnormal 
movements.  The diagnoses included chronic left ankle strain 
and x-ray evidence of arthritis.  The examiner opined that 
the veteran had mild to moderate functional limitation of 
motion due to pain during flare-ups.  

Based on the evidence of record, the Board finds that there 
is no competent medical evidence of more than mild to 
moderate, actual limitation of motion in the left ankle.  
There was no instability or subluxation, and no weakness or 
abnormal movement in the ankle joint.  Thus, an evaluation in 
excess of 10 percent based on limitation of motion under DC 
5271, is not warranted.  Except for some arthritis, there was 
no evidence of deformity, abnormal weight bearing, or other 
impairment in the left ankle.  Therefore, a schedular 
evaluation in excess of 10 percent is not warranted.  

The Board must also consider any additional functional loss 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board has 
taken note of the veteran's assertion that he experiences 
ankle pain which produces functional limitations.  However, 
the objective clinical findings do not show more than 
moderate functional limitation of motion.  In fact, both VA 
examiners specifically found no more than mild to moderate 
function limitation of motion in the left ankle joint.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  As 
there is no objective evidence of any functional loss of use 
due to pain or on flare-ups to the extent necessary for the 
next higher rating based on limitation of motion, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Under the circumstances, the Board finds that the 10 percent 
evaluation assigned for the veteran's left ankle disorder 
accurately depicts the current severity of the disability, 
and there is no basis for the assignment of a higher 
evaluation.  

Extraschedular

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the record does not reflect 
frequent periods of hospitalization because of the low back 
or left ankle disabilities, nor interference with employment 
to a degree greater than that contemplated by the regular 
schedular standards.  There is no indication in the record 
that the veteran has had frequent periods of hospitalization 
for either of his two service-connected disabilities.  

Additional discussion of the affects of the veteran's 
service-connected disabilities on his employability will be 
discussed further in connection with his claim for TDIU.  As 
to consideration of an extraschedular as to the increased 
rating claims, that the Board finds the objective findings on 
the two VA examinations conducted during the pendency of this 
appeal adequately and accurately portray the degree of 
severity of the veteran's low back and left ankle 
disabilities contemplated by the schedular ratings currently 
assigned.  The evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
disability rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  While the veteran has a single disability 
rated 40 percent disabling, he does not have a combined 
rating of 70 percent or more.  His combined rating is 50 
percent.  Therefore, he does not meet the threshold 
requirements for TDIU.  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The veteran has never been 
hospitalized for his low back or left ankle disabilities and 
has not been seen by VA for any back or left ankle problems 
since 2001, except for examination purposes in connection 
with his current claim.  There is no competent evidence that 
the veteran's service-connected disabilities, alone, renders 
him unemployable.  On the contrary, when examined by VA in 
March 2007, the examiner indicated that the veteran's low 
back and left ankle disabilities did not cause marked 
interference with employment.  He noted that the veteran was 
forced to stop working as a truck driver because of other 
medical issues, including cardiovascular problems, COPD, and 
emphysema, but that his current service-connected 
disabilities did not precluded him from obtaining or 
maintaining substantial gainful employment.  A Social 
Security Determination in February 1993, found that the 
veteran was unemployable due to depression.  However, an 
April 2007 VA Social and Industrial Survey further clarified 
that there was no medical evidence in the record to support 
his claim that his service-connected disabilities (back and 
ankle) were the cause of his discontinuing work.  

The Board is cognizant that the evidentiary record includes a 
statement from a VA doctor, dated in June 2003, to the effect 
that the veteran could not work as a truck driver due to 
chronic back and left ankle pain.  However, the physician 
offered no clinical findings or analysis as to the basis for 
his opinion.  The Court has held that a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999); (See 
also, Miler v. West. 11 Vet. App. 345, 348 (1998), (a bare 
conclusion, even when reached by a health care professional, 
is not probative without a factual predicate in the record.); 
Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is 
inadequate when it is unsupported by clinical evidence.)).  
Moreover, the recent VA examiners in March and April 2007 
opined that the veteran was not precluded from working in 
sedentary types of employment due solely to his service-
connected disabilities.  

The Board finds the March 2007 VA medical opinion and the 
April 2007 VA Social and Industrial Survey indicating that 
the veteran was not unemployable due to his service-connected 
disabilities to be more persuasive than the 2003 conclusory 
statements by the VA physician.  The 2007 medical statements 
considered the veteran's physical limitations but found that 
he was not precluded from all forms of employment.  

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected disabilities render 
him unable to secure or follow a substantially gainful 
employment.  


ORDER

An increased evaluation for lumbar disc disease, is denied.  

An increased evaluation for left ankle strain, is denied.  

Entitlement to TDIU, is denied.  


		
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


